[Cite as Cummings v. Dept. of Transp., 2010-Ohio-6553.]

                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




PAUL B. CUMMINGS

       Plaintiff

       v.

DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-05030-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, Paul B. Cummings, filed this complaint against defendant,
Department of Transportation (ODOT), alleging that he suffered property damage to a
1995 BMW sedan as a proximate cause of negligence on the part of ODOT in
maintaining a hazardous condition on US Route 23 in Columbus. Plaintiff related that
the vehicle he was driving struck a pothole “after turning onto Rt. 23 South from Lazelle
Road.” Plaintiff recalled that the incident occurred on March 13, 2010 at approximately
2:00 p.m. Plaintiff seeks recovery of damages in the amount of $550.00, the cost of
replacement parts and related repair expenses he incurred as a result of the vehicle
striking the pothole. The filing fee was paid.
        {¶ 2} 2)      Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact that the City of Columbus and not ODOT bears the
maintenance responsibility for the section of US Route 23 where plaintiff’s incident
occurred. Defendant advised that, “the City of Columbus takes care of this section of
US 23.” Defendant stated that, “[i]n sum, the City of Columbus is responsible for the
maintenance of the roadway upon which plaintiff’s incident occurred (and) [a]s such, the
City of Columbus is the proper party to plaintiff’s claim.” The site of the damage incident
was not on a roadway area maintained by ODOT.
       {¶ 3} 3)    Plaintiff did not respond.
                                CONCLUSIONS OF LAW
       {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
       {¶ 6} The site of the damage-causing incident was not in the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




PAUL B. CUMMINGS

      Plaintiff
        v.

DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2010-05030-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the courts costs of this
case.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:

Paul B. Cummings                                 Jolene M. Molitoris, Director
4030 N. High Street                              Department of Transportation
Apt. 27                                          1980 West Broad Street
Columbus, Ohio 43214                             Columbus, Ohio 43223

RDK/laa
8/12
Filed 9/15/10
Sent to S.C. reporter 12/29/10